United States Court of Appeals
                      For the First Circuit


No. 15-2114

                  YESENIA DEL CARMEN VEGA-AYALA,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Kevin MacMurray and MacMurray & Associates on brief for
petitioner.
     Colin J. Tucker, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Civil
Division, and Terri J. Scadron, Assistant Director, Office of
Immigration Litigation, on brief for respondent.



                         August 10, 2016
             LYNCH, Circuit Judge.            Yesenia del Carmen Vega-Ayala

petitions for review of the Board of Immigration Appeals' ("BIA")

affirmance       of   an   immigration    judge's     ("IJ")    denial       of   her

application for asylum and withholding of removal.                     Vega-Ayala

argued that she had suffered past persecution in El Salvador and

that she had a well-founded fear of future persecution on account

of her membership in a particular social group.                She defined that

group as "Salvadoran women in intimate relationships with partners

who view them as property."          The BIA held that Vega-Ayala failed

to establish that her proposed social group shares immutable

characteristics        and   has   social     distinction,      and    found      her

ineligible for asylum or withholding of removal.                 She now argues

that a reasonable factfinder would be compelled to find she had

proven that she is entitled to relief.             We deny her petition.

                                         I.

             Vega-Ayala is a native and citizen of El Salvador.                    On

March 10, 2010, she entered the United States at or near Naco,

Arizona    without     admission   or    inspection    and     was    detained     by

Department of Homeland Security ("DHS") officials.                       After an

interview on April 7, 2010, a DHS asylum officer determined that

Vega-Ayala had a credible fear of persecution in El Salvador.                     See

8 C.F.R. § 208.30(d).          On April 13, 2010, DHS served Vega-Ayala

with a Notice to Appear, which charged her with removability

pursuant    to    8   U.S.C.   §   1182(a)(7)(A)(i)(I).          See     8   C.F.R.


                                     - 2 -
§§ 208.30(f), 1003.14(a).    An IJ issued an order of release on May

6, 2010, and Vega-Ayala has since lived with her sister in Chelsea,

Massachusetts.

          In her written pleadings, filed on December 1, 2011,

Vega-Ayala conceded removability and indicated her intent to seek

asylum,   withholding   of   removal,   and   protection   under   the

Convention Against Torture ("CAT").     On February 26, 2013, Vega-

Ayala and counsel appeared before an IJ in Boston, Massachusetts

(after a transfer of venue from El Paso, Texas).     At this hearing

for her application for relief, Vega-Ayala testified as follows:

          In 2007, she met Juan Hernandez in El Salvador at a

university and carried on a relationship with him for approximately

eighteen months.      The two never lived together during their

relationship and saw each other approximately twice a week.        She

never visited his home, and he never prevented her from studying

at the university.

          Hernandez grew violent as the relationship progressed.

Both in public and private, he spoke "offensive" words to her and

would grab her in such a way as to "cause black and blue marks . . .

on [her] arms."    In the spring of 2008, Hernandez took Vega-Ayala

to a hotel and raped her.     She did not tell her family members

about the incident because she was ashamed.       Nor did she notify

the police because she believed that the Salvadoran police "don't

really do anything with domestic violence."        Vega-Ayala became


                                - 3 -
pregnant as a result of the rape and gave birth to a daughter on

January 14, 2009.      Hernandez initially refused to recognize the

daughter as his child.

          For the last year of their relationship, Hernandez was

incarcerated on an unrelated kidnapping charge. There is no record

evidence that Vega-Ayala visited him in jail, but she did ask him

for financial assistance.     In February 2009, Hernandez purchased

a house in Vega-Ayala's name, and she and her daughter lived there

for approximately one year between 2009 and 2010.       A man, whom

Vega-Ayala believed to be Hernandez's brother, came by the house

once or twice a week.

          She testified that Hernandez would call and threaten her

from jail every day.    She said she continued to take his calls and

reside at the house he purchased because she was ashamed of having

his child out of wedlock and because she was afraid that he would

hurt her or her family members.    When Vega-Ayala left El Salvador

in 2010, Hernandez was still incarcerated.

          Vega-Ayala further testified that Hernandez, after being

released from jail, threatened her mother. He also contacted Vega-

Ayala in the United States at some point in 2012, when she last

heard from him.   She was afraid to return to El Salvador because

she believed that Hernandez would kidnap her and demand money from

her siblings who reside in the United States. She left El Salvador

alone and put her daughter in the care of her mother.        She is


                                - 4 -
unmarried and continues to live with her sister in Chelsea,

Massachusetts.          Her daughter remains in El Salvador with her

mother.   She admitted to telling immigration authorities, when she

was initially detained in March 2010, that she had come to the

United States to work and that she had no fear of returning to El

Salvador.     Based on this testimony, Vega-Ayala asserted that she

was entitled to relief.

                                        II.

            On    February    26,   2013,       the    IJ    denied    Vega-Ayala's

application       for    asylum,    withholding        of     removal,       and    CAT

protection.      The IJ concluded that, for four reasons, Vega-Ayala

failed to prove her eligibility for asylum.                  First, her purported

social group was not defined with immutability.                       Namely, Vega-

Ayala failed to show that she was unable to leave her relationship

with Hernandez, without which the IJ could not find that she was

"in a particular social group that she could not change or should

not have been required to change as a matter of conscience."

Second, Vega-Ayala's proposed group lacked the social distinction

required to qualify as a particular social group, as she failed to

show that Salvadoran society perceives her proposed group to be a

distinct one.        Third, Vega-Ayala did not prove that Hernandez

abused her "on account of" her membership in a particular social

group.      Finally,      Vega-Ayala    presented       no    evidence       that   the

Salvadoran       government   was      unable     or    unwilling       to    control


                                       - 5 -
Hernandez's    conduct,    and   thus    failed   to    meet   the   statutory

definition of persecution.       Acknowledging that there was domestic

violence in El Salvador and that the country's laws against it

were not well enforced, the IJ pointed out that nonetheless

Hernandez had been prosecuted and incarcerated for a different

criminal offense.     The IJ also denied Vega-Ayala's request for

withholding of removal and CAT protection.

            The BIA agreed with the IJ's decision and dismissed Vega-

Ayala's appeal.    The BIA found that her proposed group lacked the

social distinction required under the Immigration and Nationality

Act ("INA") because she had not shown that its members "are

considered and treated as a distinct group within [] Salvadoran

society."     See 8 U.S.C. § 1101(a)(42); Matter of M-E-V-G-, 26 I.

& N. Dec. 227, 240 (BIA 2014).          Likewise, the BIA held that Vega-

Ayala failed to show immutability, as she did not demonstrate an

inability to leave Hernandez.

            The BIA next found that even had Vega-Ayala proposed a

particular social group cognizable for asylum, she failed to prove

that her membership in that group was "at least one central reason"

that   Hernandez   would   threaten      or    harm    her.    See   8   U.S.C.

§ 1158(b)(1)(B)(i).       Affirming the IJ's determination that when

Hernandez threatened Vega-Ayala, it was "for money," the BIA noted

that   financial   motives   are   "not       connected   to   a   statutorily

protected ground for refugee purposes" under this circuit's case


                                   - 6 -
law.       See, e.g., Lopez de Hincapie v. Gonzales, 494 F.3d 213, 219

(1st Cir. 2007).           Lastly, the agency agreed with the IJ that Vega-

Ayala failed to show the Salvadoran government's inability or

unwillingness         to    protect   her     from     Hernandez's   mistreatment.

Because Vega-Ayala never reported Hernandez's violence to the

police, she gave the authorities no opportunity to protect her.

Further, the evidence of Hernandez's incarceration demonstrated

that he, in fact, was "not above the law."                   The BIA affirmed the

IJ's determination that Vega-Ayala was not eligible for asylum or

withholding of removal.

                 This petition for review followed.1

                                          III.

                 "Judicial    oversight     in      immigration    cases    typically

focuses on the final decision of the BIA."                     Alvizures-Gomes v.

Lynch, No. 15-2181, 2016 WL 3923837, at *1 (1st Cir. July 21,

2016).       Where the BIA adopts portions of the IJ's opinion, we

review      those    portions    as    part    of    the   BIA's   final    decision.

Hernandez-Barrera v. Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004).

                 We review the agency's legal conclusions de novo, but

"with some deference to the agency's expertise in interpreting

both       the    statutes    that    govern     its    operations   and     its   own

implementing regulations."             Alvizures-Gomes, 2016 WL 3923837, at


       1  Vega-Ayala does not                  challenge     the   denial    of    CAT
protection in this petition.


                                          - 7 -
*1 (quoting Cabrera v. Lynch, 805 F.3d 391, 393 (1st Cir. 2015)).

By contrast, factual findings are reviewed under the "highly

deferential" substantial evidence standard, under which we uphold

the BIA's findings "so long as they are 'supported by reasonable,

substantial, and probative evidence on the record considered as a

whole.'"   Nikijuluw v. Gonzales, 427 F.3d 115, 120 (1st Cir. 2005)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).               Here,

Vega-Ayala raises no issue of law and challenges merely the

agency's assessment of the facts.

             In an asylum case, the applicant bears the burden of

establishing that she is a "refugee" as defined by the INA. Villa-

Londono v. Holder, 600 F.3d 21, 24 (1st Cir. 2010).           Specifically,

the applicant must demonstrate that she is unable or unwilling to

return to her home country "because of persecution or a well-

founded    fear   of   persecution    on     account   of   race,    religion,

nationality, membership in a particular social group, or political

opinion." 8 U.S.C. § 1101(a)(42)(A). Where, as here, an applicant

seeks asylum based on membership in a particular social group, she

must establish that the proposed group is "(1) composed of members

who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in

question."     Paiz-Morales v. Lynch, 795 F.3d 238, 244 (1st Cir.

2015) (quoting M-E-V-G-, 26 I. & N. Dec. at 237).                   Substantial




                                     - 8 -
evidence supports the BIA's finding that Vega-Ayala failed to show

either immutability or social distinction.

              An immutable characteristic is one that "members of the

group either cannot change, or should not be required to change

because    it    is     fundamental   to    their      individual     identities    or

consciences."          Mayorga-Vidal v. Holder, 675 F.3d 9, 14 (1st Cir.

2012) (quoting Matter of Acosta, 19 I. & N. Dec. 211, 233 (BIA

1985)).

              We bypass the government's argument that Vega-Ayala has

waived the immutability issue because Vega-Ayala's immutability

claim fails in any event.          Being in an intimate relationship with

a   partner      who    views   you   as    property      is   not     an    immutable

characteristic.          The BIA recognized in a recent decision that

"married     women      in   Guatemala     who   are    unable   to     leave    their

relationship" may share an immutable trait, where specific facts

demonstrated a woman's inability to leave her abusive marriage.

Matter of A-R-C-G-, 26 I. & N. Dec. 388, 392–95 (BIA 2014).                        The

asylum applicant in A-R-C-G- "suffered repugnant abuse by her

husband."       Id. at 389.     After marrying at age seventeen and having

her first child, she endured weekly beatings.                    Id.     Her husband

broke her nose, burned her breast with paint thinner, and raped

her.   Id.      Although she contacted the police numerous times, they

refused to "interfere in a marital relationship."                      Id.   When she




                                         - 9 -
escaped to her father's house or to Guatemala City, the husband

found her every time and forced her to return.         Id.

           Vega-Ayala's facts are a far cry from the circumstances

in A-R-C-G-.     Vega-Ayala could have left Hernandez.         She never

lived with him.     She saw him only twice a week and continued to

attend a university.   She chose to live in a home that he purchased

in her name while he was in jail.      Their relationship spanned only

eighteen months, and he was incarcerated for twelve of those

months.   The BIA supportably concluded that Vega-Ayala failed to

articulate a requisite immutable trait common to her proposed

social group.

           Nor did Vega-Ayala prove that her proposed group has

social distinction.    This requirement considers whether members of

a particular group "are set apart, or distinct, from other persons

within the society in some significant way.           In other words, if

the common immutable characteristic were known, those with the

characteristic in the society in question would be meaningfully

distinguished from those who do not have it."           Granada-Rubio v.

Lynch, 814 F.3d 35, 39 (1st Cir. 2016) (quoting M-E-V-G-, 26 I. &

N. Dec. at 238).

           There was no evidence that Salvadoran society regards

her proposed group as distinct.       Vega-Ayala's general reference to

the prevalence of domestic violence in El Salvador does little to

explain   how   "Salvadoran   women   in   intimate   relationships   with


                                 - 10 -
partners who view them as property" are meaningfully distinguished

from others within Salvadoran society.

          On these grounds alone, we deny the petition for review

for the asylum issue.2    Denial of the petition as to withholding

of removal necessarily follows.   See Orelien v. Gonzales, 467 F.3d
67, 73 (1st Cir. 2006).

          The petition for review is denied.




     2    Vega-Ayala misrepresents the record when she argues that
both the BIA and IJ "concluded that [she] was subject to past
persecution."   The IJ merely "assume[d] for the sake of this
decision that [Vega-Ayala] suffered past persecution at the hands
of Juan Hernandez." Nowhere in the BIA's or IJ's opinion, however,
was there a finding of persecution.        To the contrary, both
expressly found that she did not suffer persecution as defined by
the INA, as she failed to prove that the Salvadoran government was
unable or unwilling to control Hernandez's conduct. Needless to
say, without a finding of past persecution, the BIA was under no
obligation to presume that Vega-Ayala faced a threat of future
persecution. See 8 C.F.R. § 1208.13(b)(1).


                               - 11 -